915 F.2d 738
286 U.S.App.D.C. 295
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Joel ROSALEZ, Appellant.
No. 90-3032.
United States Court of Appeals, District of Columbia Circuit.
Oct. 16, 1990.

Before WALD, Chief Judge;  HARRY T EDWARDS and HENDERSON, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court order filed November 15, 1989, be affirmed.  The record supports a finding that the police had reasonable suspicion, based on a combination of Rosalez' minimal drug courier profile characteristics and the drug dog's alert, to justify an investigative stop of Rosalez.   See United States v. Sokolow, 109 S. Ct. 1581, 1585 (1989);  Terry v. Ohio, 392 U.S. 1, 30 (1968);  cf. United States v. Trayer, 898 F.2d 805, 808 (D.C.Cir.1990);  United States v. Tartaglia, 864 F.2d 837, 841 (D.C.Cir.1989).  The record also supports the district court's finding that Rosalez consented to a search of his compartment and its contents.   See United States v. Battista, 876 F.2d 201, 207-08 (D.C.Cir.1989).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.